Fontron, J.
concurring: I am unable to convince myself that “a temporary total loss of use” of an arm, or any other specified member of the human body, is a scheduled injury coming within the terms of G. S. 1961 Supp., 44-510 [3 (c) (21)] and, as such, not susceptible to review and modification. The foregoing statute provides that “permanent,” not “temporary” loss, of the use of a member shall be equivalent to the loss of the member itself, and I cannot logically equate the terms. As I view the two adjectives, they are not equivalents, but opposites.
To me, it would seem far more logical to say that a temporary total loss of use of a specific member of the body constitutes a temporary impairment of the body as a whole rather than a total loss of use of the member. However, I recognize that the sense of our former decisions is that a scheduled injury includes the temporary total loss of use of the specified member and, on this basis, I will concur in the result reached herein.